Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is James D. Anderson.  Contact information is provided at the end of this Office Action.

Claim Status
	Applicant’s response and amendments to the claims, filed 08/30/2021, have been received and entered.  Claim 24 has been newly added.  Claims 1-21 and 24 are pending and allowed.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 08/30/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon careful review of the record, the Examiner is persuaded by Applicant’s arguments that it would not take undue experimentation to make and use the full scope of the claimed invention.  Specifically, the claims narrowly circumscribe administration of two specific active agents, i.e., levocetirizine and montelukast, whose effective doses are well-known in the art and described by Applicant, to patients in need of treating rheumatoid arthritis (Claims 1-20 and 24) and/or an autoimmune disorder (Claim 21).  Claim 21 further requires administering filgrastim or lenalidomide.  It is the position of the Examiner that a person of ordinary skill in the art could readily and predictably administer the claimed combination in known doses to the claimed subject populations with a reasonable expectation that a beneficial therapeutic effect, i.e., treatment, would occur in the subject given the well-known therapeutic effects of levocetirizine and montelukast, including at least increasing platelet counts and white blood cell count as demonstrated in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 and 24 are pending and allowed.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038